Citation Nr: 1231929	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  12-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation higher than 10 percent for the Veteran's service-connected residual scar from a laceration over an old fracture of the left tibia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above, which increased the evaluation for the Veteran's residual scar from 0 percent to 10 percent effective June 10, 2010.  

Although the Veteran initially requested to be afforded with a Board hearing on his VA Form 9, he later withdrew his hearing request.  See letter dated in July 2012; 38 C.F.R. § 20.702(e).  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence in this case.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran is in receipt of a 10 percent under Diagnostic Code (DC) 7804 for one painful residual scar from a laceration over an old fracture of the left tibia.

2.  The preponderance of the evidence weighs against finding that the Veteran has any additional residual scars resulting from laceration over an old fracture of the left tibia.  

3.  The preponderance of the evidence weighs against finding that the Veteran's one residual scar is unstable or results in any disabling effect not considered in the 10 percent rating under DC 7804.   





CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent have not been met or approximated for the Veteran's residual scar from a laceration over an old fracture of the left tibia for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the record.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Service connection for the Veteran's residual scar from a laceration over an old fracture of the left tibia, with a 0 percent rating, was originally awarded by the RO in April 1948.  The Veteran filed the current claim seeking an increased rating for the disability in June 2010.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to the Veteran filing his claim in June 2010, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  

The Veteran's residual scar disability is evaluated under the criteria found at 38 C.F.R § 4.118.  He is rated as 10 percent disabling under DC 7804 for scars, unstable or painful.

Under the applicable DC 7804, a 10 percent evaluation is provided for one or two scar(s) that is/are superficial and painful on examination; a 20 percent evaluation is provided for three or four scars that are unstable or painful; and a 30 percent rating is provided for five or more scars that are unstable or painful.  See 38 C.F.R. 
§ 4.118, DC 7804.  

Note (1) of the DC reads that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) reads that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) reads that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  

When the Veteran underwent medical examination in connection with his claim in August 2010, the examiner identified one scar shaped like an upside down "V" on the left mid-tibia.  The examiner measured the scar to be 3 centimeters (cm) by 1 cm on one side with white scaling skin and a 0.5 cm round dry scab with no redness or warmth.  The other side of the "V" was noted to be 7 cm by 0.5 cm with no scaling.  

The examiner noted that there was a slight depression of 3 millimeters (mm) but no inflammation, ulceration, edema, or keloid formation, providing evidence against this claim.  He further noted that there did appear to be some underlying tissue damage in the area of the depression and there was adherence to the underlying tissue at the point of the "V" including 2 cm on each side.  The examiner further commented that there was no decreased function or decreased range of motion secondary to this scar and the total square cm was 7 cm.  The examiner added that the scar was tender to touch over the old tibial fracture but there were no signs of infection or drainage on examination and the Veteran's scar was stable.  The examiner then diagnosed the Veteran with a scar secondary to a laceration over the left tibial fracture with scaling and residual pain, with no evidence of infection or residuals of repeated infections.  The examiner also separately diagnosed left mid-tibial fracture secondary to a sled-riding accident in 1938 at the age of 12 or 13.  

The Veteran was granted a 10 percent evaluation based on residual pain associated with his scar disability as shown at the August 2010 VA medical examination.  Therefore, the Veteran is currently being compensated for one painful scar.  The Veteran neither contends, nor does the evidence show, that there are any other residual scars associated with the Veteran's laceration from an old left tibia fracture.  

The Board has considered whether the Veteran is entitled to an additional 10 percent rating for a scar that is both painful and unstable under DC 7804.  However, the preponderance of the evidence weighs against such a finding.  While the Board recognizes that the VA medical examiner noted that there was some scaling and/or sloughing associated with the scar shown on physical examination, the examiner specifically described the scar as "stable" in the examination report.  

The Board also notes that the Veteran reported at the examination that the scar will "occasionally" open up and drain, which certainly does not indicate that the Veteran experiences the frequent loss of covering of the skin over the scar and is further evidence against finding an unstable scar.  Thus, despite the presence of scaling shown on examination, the overall disability picture does not indicate that the Veteran has an unstable scar as contemplated by the rating criteria.  Therefore, a higher disability rating under DC 7804 is not warranted on the basis that the Veteran's one scar is both painful and unstable.  

In considering the other potentially applicable DCs pertaining to scar disabilities, the Board notes that DC 7800 is not applicable because the Veteran's service-connected residual scar is not located on the head, face or neck.  Additionally, because the Veteran's scar disability only covers an area of 7 square (sq.) cm, it is not of the size required for a compensable rating under either DC 7801 or DC 7802.  

Furthermore, there is no disabling effect not considered in the 10 percent rating assigned under DC 7804 so as to warrant an increased rating under DC 7805.  The examiner specifically noted that there was no decreased function or decreased range of motion secondary to the scar, and there are no other findings associated with the scar disability to indicate that the Veteran has disability associated therewith that is not already considered by the 10 percent rating.

The Veteran has argued that he has left leg pain and swelling, as well as difficulty with ambulation, due to the wound received to his leg during service.  He is already being compensated for a painful scar.  However, after considering the Veteran's complaints, the VA medical examiner found no decreased function or decreased range of motion of the knee due to the Veteran's scar disability, as noted above.  The examiner further identified no residual conditions associated with his in-service laceration injury to the left knee other than the service-connected scar.  This evidence weighs against the Veteran's claim for an increased rating on this basis.

Additionally, the Veteran's own treating orthopaedist has attributed the Veteran's knee pain to very severe degenerative joint disease of the left knee, as well as probable lumbar radiculopathy (note the scar), providing more evidence beyond the VA examination against this claim.  See March 2012 private orthopaedic treatment record.  Neither of those disorders has been identified by a medical professional as a residual associated with the laceration sustained in service or is otherwise considered part of the Veteran's service-connected disability.  In fact, the Veteran was denied service connection for aggravation of a fracture of the left tibia in the prior final March 1953 rating decision.  After the RO asked the Veteran in the August 2010 rating decision to inform VA if he desired to reopen the claim, he did not respond.  

Although the Veteran appears to believe that his left leg pain and swelling are associated with his service-connected scar disability, he is a lay person and lacks the medical expertise to render a competent medical opinion regarding the etiology of his reported symptomatology.  Therefore, his opinion is afforded little probative value.  Conversely, the competent medical evidence does not show that the  Veteran's left leg pain and swelling, apart from the pain shown to be associated with the scar itself, are related to the Veteran's service-disability.  That evidence is given far greater probative weight than the Veteran's unsupported lay assertion.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against finding that an increased rating is warranted for the Veteran's residual scar disability at any time during the current claim/appeal period.  Thus, no staged rating is warranted.  See Hart, supra.  

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran is being compensated for his one painful scar.  As explained above, there are no other disabling effects considered part of the service-connected disability.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Moreover, the Board has considered whether a TDIU was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, we conclude that a TDIU is not raised because this retired Veteran does not contend, and is not otherwise shown, to be unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period due to his service-connected scar disability.  

Although the Board recognizes the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised in this case.  38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102; 4.3. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error and none has otherwise been shown.    

In the July 2010 notice letter, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected left tibia residuals had increased in severity and described the types of information and evidence that he should submit in support of his claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claim.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements.  

The Board notes that the July 2010 notice letter was sent before the initial denial of the claim and adequately satisfied VCAA notice requirements with respect to the Veteran's claim.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the March 2012 SOC, and the May 2012 SSOC, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claim during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with a medical examination in connection with his claim in August 2010.  The examiner considered the relevant medical history documented in the record and considered the Veteran's complaints.  The examination report includes all relevant findings necessary for a fair adjudication of the claim.  Therefore, the examination report is deemed adequate.  

While the Veteran has asserted that his condition has worsened since the examination and should be re-evaluated, he only contends that he has worsened pain.  His pain as it relates to his residual scar disability is already compensated by the 10 percent disability rating.  Regarding any functional impairment he has alleged due to the pain, the Board notes that the competent medical evidence does not attribute any such impairment to the Veteran's service-connected residual scar disability.  The Veteran himself submitted a treatment record dated in March 2012 wherein his orthopaedist attributed his complaints of knee pain to the nonservice-connected disorders of degenerative joint disease and probable lumbar radiculopathy, as explained above.  There was absolutely no mention of the Veteran's service-connected scar disability.  For these reasons, we find that no further examination is warranted.  

Furthermore, treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  There are no additional pertinent records found in the Veteran's electronic file through the Virtual VA system that are not already contained in the physical claims file.  

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


